                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE


JOBSITE STEEL MANUFACTURING, LLC, )
                                       )
            Plaintiff,                 )
                                       )
v.                                     )        No. 3:18-CV-114-DCLC-HBG
                                       )        Lead Case Consolidated with
FRAMECO, INC., a/k/a FRAMECO           )
FRAMING, INC., a/k/a METAL FRAMING )
INDUSTRIES, LLC, and                   )
JOSHUA MENSINGER,                      )
                                       )
           Defendants.                 )
_____________________________________________________________________________

ODOM CONSTRUCTION SERVICES,                    )
                                               )
              Plaintiff,                       )
                                               )
v.                                             )          No. 3:18-CV-116-DCLC-HBG
                                               )
FRAMECO, INC., a/k/a FRAMECO                   )
FRAMING, INC., a/k/a METAL FRAMING             )
INDUSTRIES, LLC,                               )
                                               )
               Defendant.                      )

                              MEMORANDUM AND ORDER

       This case is before the undersigned pursuant to 28 U.S.C. § 636, the Rules of this Court,

and Standing Order 13-02.

       Now before the Court is a Motion to Withdraw as Counsel for Defendant FrameCo, Inc.

[Doc. 73], filed by Baker & Hostetler, LLP and Hodges, Doughty & Carson, PLLC (“Movants”).1

Specifically, Movants request that they be permitted to withdraw from representing Defendant


       1
         The Court notes that the Motion to Withdraw was also filed in Odom Construction
Services v. FrameCo, No. 3:18-cv-116 as [Doc. 60].
FrameCo, Inc. (“FrameCo”) for nonpayment of fees. In addition, Movants request to withdraw

because FrameCo has acted contrary to the spirit of the attorney-client relationship by engaging in

settlement negotiations with Plaintiffs in both actions and executing a settlement agreement with

Plaintiff Odom Construction Systems, LLC, without notifying Movants or offering Movants the

opportunity to provide advice regarding the settlement agreement, strategy, negotiations, or

settlement terms. Movants state that they provided FrameCo with a copy of the instant Motion

fourteen (14) days prior to filing it.

        Pursuant to Local Rule 83.4, in order to withdraw from a case, an attorney must do the

following:

                        (1) File a motion with the Court requesting permission to
                        withdraw as counsel of record;

                        (2) Include in the motion the current mailing address and
                        telephone number of the client;

                        (3) Unless the motion is signed by both the attorney and the
                        client or a consent to the withdrawal signed by the client is
                        attached to the motion, provide a copy of the motion to the
                        client at least 14 days prior to the date the motion is filed;

                        (4) If a hearing date on the motion is set, certify in writing to
                        the Court that the client was served at least 7 days before the
                        hearing with notice (i) of the date, time, and place of hearing
                        and (ii) that the client as a right to appear and be heard on
                        the motion; and

                        (5) Certify to the Court that the above requirements have
                        been met.

        Further, the Local Rules provide, “If the client is a corporation or other artificial person or

legal entity created by statute that may only appear in court through counsel, the Court, absent

extraordinary circumstances, shall not allow the attorney to withdraw until the client has obtained

substitute counsel.” E.D. Tenn. L.R. 83.4(g).



                                                   2
       The Court finds that Movants’ Motion complies with the Rules of this Court. Specifically,

Movants provided a copy of the Motion to FrameCo at least fourteen (14) days prior to filing and

Movants submitted FrameCo’s contact information in their Motion. Further, the Court finds that

extraordinary circumstances warrant Movants’ withdrawal.       FrameCo engaged in settlement

negotiations with Plaintiffs in both actions and executed settlement agreements with Plaintiff

Odom Construction Systems, LLC, without notifying Movants or offering Movants the

opportunity to provide advice regarding the settlement agreements, strategy, negotiations or

settlement terms. Given such actions, the Court finds the Motion well taken. Accordingly, the

Motion to Withdraw [Doc. 73] is hereby GRANTED. The Court expects Movants to provide

copies of any relevant documents to any future counsel for FrameCo or directly to FrameCo upon

request. The law firms of Baker & Hostetler LLP and Hodges Doughty & Carson, and specifically

David A. Posner, Dustin M. Dow, and Oliver Adams, are hereby RELIEVED as their duties as

counsel in these cases.

       FrameCo is hereby ADMONISHED that it is DEEMED to be proceeding pro se. The

Court highly recommends that FrameCo find substitute counsel in this case as failure to do so

could result in entry of default and/or default judgment against it. See Doherty v. Am. Motors

Corp., 728 F.2d 334, 340 (6th Cir. 1984) (“The rule of this circuit is that a corporation cannot

appear in federal court except through an attorney.”); GCIU-Employer Ret. Fund v. Amerigraph,

LLC, No. 2:06-CV-1072, 2008 WL 762082, at *1 (S.D. Ohio Mar. 20, 2008) (granting plaintiff’s

motion for default judgment against a corporate defendant after defendant’s counsel withdrew and

defendant failed to obtain substitute counsel).




                                                  3
       The Clerk is DIRECTED to mail a copy of this Memorandum and Order to FrameCo at

the address provided in the Motion to Withdraw and to update ECF accordingly.

       IT IS SO ORDERED.

                                           ENTER:




                                           United States Magistrate Judge




                                              4
